United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 9, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-41660
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

VICTOR MANUEL GOMEZ-YANEZ

                     Defendant - Appellant

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:06-CR-571-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Victor Manuel Gomez-Yanez appeals from his guilty plea

conviction and 37-month sentence for being an alien found

unlawfully in the United States after deportation and following a

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326.   Gomez-Yanez argues that his sentence is contrary to

United States v. Booker, 543 U.S. 220 (2005) and unreasonable as

a matter of law.   He contends that this court’s post-Booker

decisions have effectively reinstated the mandatory guideline

scheme condemned by Booker.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41660
                                -2-

     Gomez-Yanez concedes that his argument that his sentence is

contrary to Booker is foreclosed by United States v. Mares, 402

F.3d 511 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005), and its

progeny, which have outlined this court’s methodology for

reviewing sentences for reasonableness.   Gomez-Yanez raises this

specifically to preserve it for further review.

     Gomez-Yanez also raises constitutional challenges to

§ 1326(b), which are foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998).   Although Gomez-Yanez contends

that Almendarez-Torres was incorrectly decided and that a

majority of the Supreme Court would overrule Almendarez-Torres in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), we have

repeatedly rejected such arguments on the basis that Almendarez-

Torres remains binding.   See United States v. Garza-Lopez, 410

F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

Gomez-Yanez properly concedes that his argument is foreclosed in

light of Almendarez-Torres and circuit precedent, but he raises

it here to preserve it for further review.

     The judgment of the district court is AFFIRMED.